Title: From John Adams to Richard Rush, 23 August 1815
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy August 23 1815

I might perhaps agee with Mr Grattan, that Mr Burke had read more of the Brittish Poets than even Dr Johnson, who wrote their Lives, that he understood them better and tasted them with better Judgment and correct discomment; & that he had read the Latin Poets and Orators: but I can go no farther. His uncommon Reading of History, the Law of Nature and Nations of Jurisprudence in General and of Ecclesiastical History, does not appear. If his Reading on these Subjects had been extensive and his reflections mature, he could not have published So many gross Errors and blunders as he has. if you lived near me, I would read his Works with you and tell you Anecdotes that I should blush to commit to Paper.
You ask me an awfull question “What is be the End of these great Scenes”? I can only point like Anexagoras to the Skies. The Question before the great Counsell the great Judge and the great Jury of the human Race, is ecclesiastical as well as civil: it is spiritual as well as temporal. It is more ancient than Huss and Wickliff. The three great Sciences of Phylosophy Theology and Policy have always been at War. I pitty France, as I pittied Phaelon in the Fable. “A Dismemberment”! Would involve Europe in the flames of War, for Centuries. She has been dismembered. England has dismembered her. Germany has dismembered her Spain has dismembered her. And you know the Consequence of all those dismemberments.
“England tryumphantly at the head of Europe”! England will behave as Napoleon did. England was never in a more perilous Situation.
“How are We to be affected”? Increase you Navy, as fast as possible. Never lay another Embargo, Non Importation or Non Intercourse for more than Six Weeks. Repent in “dust and Ashes, that you ever did more.
Mr Crawfords Account of the Effects in Europe of our military Glory I know and feel to be true. I Saw it and felt it for ten Years, from i.e. from 1778 to 1788. Our naval Splendor has done the business. Nothing has degraded Us in Europe, like our Neglect of a maritime Force for defence. It has been considered as full proof, that We are a Weak ignorant stupid thoughtless inconsiderate People, not only destitute of Genius but of common Sense, insensible of our own natural resources which God and Nature have placed before our Eyes. I could prove this. And if you desire it I will.
I have not a Line from my Son since the 21 of March, When Napoleon made his first public appearance in Paris. I cannot recollect any five months of the five Years past, when no Letter has been received from him, either to his Father, Mother, Brother or Children. I cannot account for this Strange Fact. He has made it a rule to write to his Mother once a month. She has received as many Letters as he had been absent Months, till 20 March 1815 but not a Line Since.
I wish I had you nearer to your Friend
John Adams.Your Brother made me a momentary Visit, and it was a great Grief to me, that I could not enjoy him longer J. A